                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PERCY ST. GEORGE                            :   CIVIL ACTION
                                            :
      v.                                    :
                                            :
MAHALLY, THE DISTRICT ATTORNEY              :
OF THE COUNTY OF PHILA., and                :
THE ATTORNEY GENERAL                        :
OF THE STATE OF PA.                         :   NO. 18-381

                                        ORDER

      NOW, this 19th day of November, 2018, upon consideration of the Petition for Writ

of Habeas Corpus (Document No. 1), the response to the Petition for Writ of Habeas

Corpus, the Report and Recommendation filed by United States Magistrate Judge

Thomas J. Rueter (Document No. 13), and the petitioner=s objections to the Report and

Recommendation, and after a thorough and independent review of the record, it is

ORDERED that:

      1.     The petitioner=s objections are OVERRULED;

      2.     The Report and Recommendation of Magistrate Judge Thomas J. Rueter is

APPROVED and ADOPTED;

      3.     The Petition for Writ of Habeas Corpus is DISMISSED WITHOUT

PREJUDICE; and,

      4.     There is no probable cause to issue a certificate of appealability.




                                                       /s/TIMOTHY J. SAVAGE
